 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 FARMERS INSURANCE EXCHANGE, et                           Case No.: 2:19-cv-02118-APG-VCF
   al.,
 4                                                                 Order Continuing Stay
        Plaintiffs
 5
   v.
 6
   AARON CAMPBELL and ALTROVESE
 7 GRAY CAMPBELL,

 8          Defendants

 9         I have considered the parties’ Joint Status Report. ECF No. 33.

10         I HEREBY ORDER that this case remains stayed except as described herein. By April

11 15, 2020, any party may file a motion to enforce the settlement agreement the parties had agreed

12 to in principle. If a motion to enforce is filed by that date, this case will remain stayed except for

13 briefing and decisions on that motion and the plaintiffs’ pending motion for contempt sanctions

14 (ECF No. 29). The plaintiffs may file their reply in support of their contempt motion, if

15 necessary, by April 15, 2020. If no motion to enforce is filed by April 15, 2020, the stay will

16 automatically expire and litigation on the merits will resume.

17         DATED this 2nd day of April, 2020.

18

19
                                                          ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
20

21

22

23
